DETAILED ACTION

Status of Claims
Claims 1-3, 5-10, 12, 14-18, 21, and 24-27 are pending.  Of the pending claims, claims 1-3, 5-10, 12, 14, 15, and 24-27 are presented for examination on the merits, and claims 16-18 and 21 are withdrawn from examination.
Claims 1 and 10 are currently amended.  Claims 24-27 are new.  Claims 16 and 21 are withdrawn-currently amended.

Status of Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of the replacement drawing sheets filed 12/18/2020.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 1-3, 5-10, 12, 14, 15, 22, and 23 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claims 1 and 10 and applicant’s remarks.

Status of Withdrawn Claims
This application is in condition for allowance except for the presence of claims 16-18 and 21, directed to an invention non-elected with traverse in the reply filed on 10/29/2018.  The withdrawn claims are not eligible for rejoinder because they do not require all of the limitations of the allowable claims.  See MPEP § 821.04.  It is 

Allowable Subject Matter
Claims 1-3, 5-10, 12, 14, 15, and 24-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record do not teach a method of selectively manufacturing a layered structure comprising two layers between which resides an evacuated region having a pressure lower than the atmospheric pressure and that serves as a thermal barrier and/or acoustic barrier.  Although Cheung (US 2013/0224008 A1) and Cosi (US 2015/0337664 A1) disclose a hollow and/or sealed internal region, they do not teach ensuring a lower pressure inside the sealed region relative to atmospheric pressure.

Conclusion
This application is in condition for allowance except for the following formal matters: Claims 16-18 and 21, directed to an invention non-elected with traverse in the reply filed on 10/29/2018.  The withdrawn claims are not eligible for rejoinder because they do not require all of the limitations of the allowable claims.  See MPEP § 821.04.  It is noted that the allowable claims are directed to a method, and the withdrawn product claims make no reference to the allowable method.  Even if the product claims were amended to refer to the method of manufacture, products made by an allowable method are not necessarily allowable themselves, as patentability of a product does not rest on its method of manufacture.  See MPEP § 2113(I).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 18, 2021